212 F.3d 969 (7th Cir. 2000)
Dennis R. Bay,    Plaintiff-Appellant,v.Cassens Transport Company,    Defendant-Appellee.
No. 99-3290
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 14, 2000Decided May 11, 2000

Appeal from the United States District Court   for the Southern District of Illinois, East St. Louis Division.  No. 98-433-WDS--William D. Stiehl, Judge. [Copyrighted Material Omitted]
Before Bauer, Flaum, and Evans, Circuit Judges.
Flaum, Circuit Judge.


1
Plaintiff-appellant Dennis  R. Bay appeals the district court's decision  granting summary judgment to Cassens Transport  Company ("Cassens") on Bay's employment  discrimination claims under the Americans with  Disabilities Act ("ADA"), 42 U.S.C. sec. 12101 et  seq., and the Missouri Human Rights Act ("MHRA"),  Mo. Rev. Stat. sec. 213.010 et seq. Bay alleges  that the district court erred in concluding that  he was required to exhaust his administrative  remedies before pursuing judicial relief. For the  reasons stated below, we affirm the decision of  the district court.

I.  Facts

2
Cassens is engaged in the business of  transporting new vehicles from assembly plants to  automobile dealerships in the United States and  Canada. Dennis R. Bay was first employed by  Cassens as a long-haul truck driver in June 1987.


3
On May 21, 1997, Bay experienced chest pains  and dizziness while driving and sought treatment  at Franklin County Hospital in Benton, Illinois.  While at the hospital Bay underwent initial  testing, but he was released on the condition  that he seek further medical consultation. On May  23, 1997, Bay again experienced chest pains. Bay  was then admitted to Missouri Baptist Medical  Center where he was diagnosed with profound sinus  bradycardia with near syncope (loss of  consciousness) and near fainting. Bay underwent  surgery to implant a pacemaker to correct this  problem on May 27, 1997, and remained on a  medical leave of absence from work.


4
At the end of June 1997, Cassens instructed Bay  to report to Healthline, an organization with  which Cassens has an ongoing relationship to  perform Department of Transportation ("DOT")  physicals, for a return-to-work DOT  recertification examination. When Bay informed  Healthline of the medical condition that resulted  in his leave, Healthline told him that it would  have to review his medical records before  determining his physical qualifications to return  to work. After a review of these records, Dr.  Cheryl L. Patterson, a physician at Healthline,  informed Cassens that she believed Bay was  permanently disqualified from driving under DOT  safety regulations.


5
Bay disputed Healthline's disqualification  determination and, pursuant to the collective  bargaining agreement between Cassens and Bay's  union, Bay was sent to an impartial physician to  resolve the dispute. After examining Bay, Dr.  Gerald A. Wolff, a cardiologist, stated that Bay  appeared to fall into a category of pacemaker  recipients who could return to commercial  driving. However, Dr. Wolff would not state  definitively that Bay was qualified to drive  under DOT regulations, and he suggested that Bay  seek a waiver from DOT. The regulations do not  provide for waivers for cardiac conditions.


6
On October 22, 1997, Bay's union filed a  grievance on Bay's behalf requesting that he be  reinstated based on the union's belief that Dr.  Wolff had found Bay DOT-qualified. Cassens denied  Bay's grievance, and the union pursued the  collectively-bargained grievance procedure.  Ultimately, an arbitration panel ruled that Dr.  Wolff had not provided a definite determination  of Bay's qualifications to return to work. The  panel then ordered the parties to select another  doctor to perform a DOT examination.


7
The parties selected Dr. Stephen Pieper to  perform the DOT examination, and Dr. Pieper found  Bay qualified under applicable DOT regulations.  The arbitration panel then ordered Cassens to  reinstate Bay, but found that Cassens had been  under no obligation to return Bay to work until  a third-party doctor definitively found Bay  qualified to resume driving. Consequently, the  Board only awarded back pay for the company's  three-day delay in reinstating Bay after Dr.  Pieper's certification.Bay was returned to work  on March 9, 1998.


8
On January 6, 1998, Bay filed a charge of  discrimination with the Equal Employment  Opportunity Commission ("EEOC") and the Missouri  Human Rights Commission ("MHRC"), alleging that  Cassens violated the ADA and the MHRA when it  refused to allow him to return to work. The EEOC  issued a dismissal and notice of right to sue  letter on March 27, 1998, and the MHRC issued a  right to sue letter on June 8, 1998.


9
Bay then filed suit in the United States  District Court for the Southern District of  Illinois, alleging that Cassens had violated his  rights under the ADA and the MHRA. Cassens moved  for summary judgment, and the district court  granted that motion on the ground that Bay had  failed to exhaust his administrative remedies.  Bay now appeals this grant of summary judgment,  arguing that neither the ADA nor the MHRA require  a plaintiff to exhaust administrative remedies  before filing suit.

II.  Analysis

10
We review the district court's grant of summary  judgment de novo. See Johnson v. Zema Sys. Corp.,  170 F.3d 734, 742 (7th Cir. 1999). In order to  overcome summary judgment, Bay must show specific  facts sufficient to raise a genuine issue for  trial. Fed. R. Civ. P. 56(c); see Shermer v.  Illinois Dep't of Transp., 171 F.3d 475, 477 (7th  Cir. 1999) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). In determining whether a  genuine issue of material fact exists, we  construe all facts in the light most favorable to  the non-moving party and draw all reasonable  inferences in favor of that party. See Senner v.  Northcentral Technical C., 113 F.3d 750, 754 (7th  Cir. 1997). "A genuine issue for trial exists  only when a reasonable jury could find for the  party opposing the motion based on the record as  a whole." Roger v. Yellow Freight Sys., Inc., 21 F.3d 146, 149 (7th Cir. 1994). In considering the  district court's decision on appeal, we may  affirm on a ground other than that relied on by  the district court so long as it is adequately supported in the record and the law. See Divane  v. Krull Electric Co., Inc., 200 F.3d 1020, 1026  (7th Cir. 1999).


11
The ADA provides that "no covered entity shall  discriminate against a qualified individual with  a disability because of the disability of such  individual in regard to job application  procedures, the hiring, advancement, or discharge  of employees, employee compensation, job  training, and other terms, conditions, and  privileges of employment." 42 U.S.C. sec.  12112(a). A "qualified individual with a  disability" is defined as "an individual with a  disability who, with or without reasonable  accommodation, can perform the essential  functions of the employment position that such  individual holds or desires." 42 U.S.C. sec.  12111(8). A disability is then defined as: "(A)  a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual; (B) a record  of such an impairment; or (C) being regarded as  having such an impairment." 42 U.S.C. sec.  12102(2).


12
In attempting to establish that Cassens violated  the ADA through its refusal to allow him to  return to work as a commercial truck driver, Bay  relies on the "regarded as" prong of the ADA's  disability definition. 42 U.S.C. sec.  12102(2)(C). Bay can demonstrate that he falls  within the "regarded as" definition of a  disability by showing that: "(1) a covered entity  mistakenly believes that a person has a physical  impairment that substantially limits one or more  major life activities, or (2) a covered entity  mistakenly believes that an actual, nonlimiting  impairment substantially limits one or more major  life activities." Sutton v. United Air Lines,  Inc., 119 S. Ct. 2139, 2149-50 (1999). In this  case, Bay contends that his rights under the ADA  were violated when Cassens refused to allow him  to return to work because it mistakenly believed  the profound sinus bradycardia with near syncope  and near fainting he suffered before implantation  of the pacemaker substantially limited him in the  major life activity of working (in this case,  driving a truck).


13
Although the district court granted Cassens  summary judgment on Bay's ADA claim based on  Bay's failure to exhaust his administrative  remedies, we first consider the threshold  question of whether Bay has raised a genuine  issue of material fact as to all the elements of  an ADA claim. In this regard, much of Cassens's  response to Bay's ADA claim focuses on Bay's  failure to pass a recertification examination  prior to the physical conducted by Dr. Pieper on  March 6, 1998. First, Cassens contends that  because DOT certification is a legitimate  requirement for Bay's job as a commercial truck  driver, Bay was not an "otherwise qualified"  individual within the meaning of the ADA until he  was recertified. Second, Cassens contends that  because Bay did not produce any evidence that it  refused to reinstate him because it regarded him  as disabled, but rather only demonstrated that  Cassens relied on Bay's lack of certification in  making its decision, Bay cannot demonstrate that  Cassens regarded Bay as disabled. Under both of  these theories, Cassens asserts that its reliance  on DOT regulations requiring commercial truck  drivers to obtain certification precludes  liability under the ADA as long as Cassens  actually relied on those regulations in refusing  to reinstate Bay.


14
It is well-established that a plaintiff has the  burden of proving that he is "qualified" to  perform the essential functions of the job he  holds or seeks, with or without reasonable  accommodation.1  See Best v. Shell Oil Co., 107 F.3d 544, 547-48 (7th Cir. 1997); Weiler v.  Household Fin. Corp., 101 F.3d 519, 524 (7th Cir.  1996); DeLuca v. Winer Indus., Inc., 53 F.3d 793,  797 (7th Cir. 1995). Our inquiry into whether Bay  was qualified to resume his duties as a  commercial truck driver involves a two-step  analysis. See Bombard v. Fort Wayne Newspapers,  Inc., 92 F.3d 560, 563 (7th Cir. 1996). We first  consider whether "the individual satisfies the  prerequisites for the position, such as  possessing the appropriate educational  background, employment experience, skills,  licenses, etc." 29 C.F.R. app. sec. 1630.2(m). If  the individual possesses the appropriate  prerequisites for the position, we then consider  "whether or not the individual can perform the  essential functions of the position held or  desired, with or without reasonable  accommodation." Id. Whether or not an individual  meets the definition of a qualified individual  with a disability is to be determined as of the  time the employment decision was made. See  Weiler, 101 F.3d at 524.


15
Cassens argues that Bay cannot sustain his  burden to show he was qualified to return to work  as a commercial truck driver because, at the time  Bay sought reinstatement, he did not possess the  DOT certification that was required in order for  him to work in that position. Under the ADA, an  employer can apply "qualification standards" that  deny a job to an individual with a disability as  long as those standards are "job-related and  consistent with business necessity." 42 U.S.C.  sec. 12113(a); 29 C.F.R. sec. 1630.15(b)(1).  Moreover, an employer may have a defense to a  charge of discrimination if an action is  "required or necessitated by another Federal law  or regulation." 29 C.F.R. sec. 1630.15(e). Under  applicable DOT regulations, Cassens was not  allowed to permit Bay to resume driving until he  produced a copy of a doctor's certificate  indicating he was physically qualified to drive,  49 C.F.R. sec. 391.11(a); 49 C.F.R. sec.  391.41(a), and nothing in the ADA purports to  change that obligation, see Thoms v. ABF Freight  Sys., Inc., 31 F. Supp. 2d 1119, 1127 (E.D.Wis.  1998) ("The ADA does not override health and  safety requirements established under other  Federal laws.") (quoting EEOC Technical  Assistance Manual at IV-16). In light of these  DOT standards, we agree that Bay's failure to  obtain DOT certification is fatal to his ADA  claim.


16
Bay argues that Dr. Patterson's refusal to  state that he was physically qualified to drive,  and his consequent inability to gain the  necessary certification, does not indicate that  he was not "otherwise qualified" to drive a  commercial vehicle under the terms of the ADA. In  essence, Bay contends that a company may not rely  on the results of a recertification examination  if that examination incorrectly applies the  relevant DOT standards. However, under the  circumstances presented in this case, we will not  look behind Bay's initial inability to attain  certification and second-guess the medical  determination of Dr. Patterson. See Murphy v.  UPS, 119 S. Ct. 2133, 2138 (1999) ("Had a  physician examined petitioner and, in light of  his medical history, declined to issue a  temporary DOT certification, we would not second-  guess that decision."); Campbell v. Federal  Express Corp., 918 F. Supp. 912, 918 (D.Md. 1996)  (stating that an employer is "entitled to rely on  medical determinations made by its medical  professionals"). At the point Dr. Patterson  refused to recertify Bay, Cassens was not only  entitled to rely on that judgment, but was  legally required to refuse Bay's request to  return to driving a commercial motor vehicle  until he presented the proper certification. See  Albertsons, Inc. v. Kirkingburg, 119 S. Ct. 2162,  2171 (1999) (stating that employers have an  "unconditional obligation to follow the [DOT]  regulation[s] and [a] consequent right to do  so").


17
It was not until Dr. Pieper determined that Bay  was qualified to drive pursuant to DOT standards  that he was "otherwise qualified" under the ADA.  See Prado v. Continental Air Trans. Co., 982 F. Supp. 1304, 1307 (N.D.Ill. 1997) (stating that  "to become a 'qualified individual' under the  ADA, . . . drivers must be DOT certified or be  able to obtain DOT certification" by passing "the  requisite physical examination"). Significantly,  this is the point at which Cassens allowed Bay to  resume driving. Whether a certification dispute  is resolved through administrative procedures, or  through a private collective bargaining process,  it is only when a dispute is resolved in favor of  the employee that an employer is obligated to  return the employee to work. Until that point,  Cassens was entitled to rely on Bay's failure to  obtain certification in refusing to allow him to  resume his employment as a commercial truck  driver, and Cassens may assert Bay's lack of  certification as a valid defense to Bay's ADA  claim.2 See 42 U.S.C. sec. 12113(a); 29 C.F.R.  sec. 1630.15(e); Albertsons, 119 S. Ct. at 2171 &  n.16.; Rice v. Genova Products, Inc., 978 F. Supp. 813, 822 (N.D.Ind. 1997) ("[I]t is well-  established in the case law, the ADA itself, and  the legislative history of the Act that reliance  on a federal requirement or regulation  constitutes a defense to an ADA claim . . . .").


18
Although we decline to look behind Bay's lack  of certification on the facts presented here, we  emphasize that this holding does not preclude  courts from examining the medical basis for a  certification decision in all circumstances. In  cases where the doctor's disqualification  decision is based on a condition not covered by  DOT regulations, see, e.g., EEOC v. Texas Bus  Lines, 923 F. Supp. 965 (S.D.Tex. 1996), or where  the plaintiff's lack of certification is used as  a pretext for discrimination, see Silk v. City of  Chicago, 194 F.3d 788, 799 (7th Cir. 1999)  (applying the McDonnell Douglas burden-shifting  test to disparate treatment claims under the  ADA), or if an employer is working in collusion  with a medical professional to deny  certification, a plaintiff's lack of  certification may not be decisive.3 However, in  this case there is no evidence that Cassens acted  in any way to prevent Bay from being recertified  or that Cassens acted in bad faith, nor is there  any indication that Cassens's reliance on Dr.  Patterson's medical determination was  unreasonable.4 We therefore find that Bay was  not "otherwise qualified" under the ADA because  he lacked the necessary DOT certification.  Because Bay failed to make out an element of his  ADA claim, the district court's grant of summary  judgment on Bay's employment discrimination  claims was proper. See Weiler, 101 F.3d at 523.  Accordingly, we need not address the other issues  presented by this case, including the  administrative exhaustion ground relied on by the  district court.5

III.  Conclusion

19
For the foregoing reasons, we AFFIRM the decision  of the district court.



Notes:


1
 Although the remainder of the opinion will  analyze Bay's claim in the context of the ADA,  the same framework applies to his MHRA claim as  well. See Mole v. Buckhorn Rubber Products, Inc.,  165 F.3d 1212, 1216 (8th Cir. 1999) (stating that  in order to establish a claim under the MHRA, a  plaintiff must demonstrate that he was "qualified  to perform the essential functions of [the] job  with or without reasonable accommodation").


2
 Bay argues that allowing Cassens to assert its  reliance on Bay's lack of certification as a  defense, without a showing that Bay did not  actually meet DOT qualification standards, would  permit a company to use its own doctor to shield  itself from liability under the ADA. We disagree.  First, as noted below, a company may not be able  to escape liability in situations where a  plaintiff can demonstrate that the company's  reliance on its doctor's medical determination  was unreasonable or in bad faith. Second, in  cases where a company does act reasonably and in  good faith, an employee can resort to  administrative procedures for resolving medical  disputes under 49 U.S.C. sec. 391.47 (providing  for application to the Director of the Office of  Motor Carrier Research Standards for the  resolution of disputes). In other words, while an  employee may not be able to subject an employer  who acts reasonably and in good faith to  liability under the ADA, that employee may still  enforce his right to return to work under an  alternative regulatory scheme.


3
 We do not intend this to be an exhaustive list of  the situations in which a court might disregard  an employer's reliance on a medical  determination. This list is only to emphasize  that our holding is limited to cases where an  employer's reliance on the determination of a  medical professional is reasonable and in good  faith.


4
 Bay seems to contend that Cassens was not  entitled to rely on the judgment of Dr. Patterson  because she worked for Healthline, an  organization with which Cassens had an ongoing  relationship. Although we do not reject the idea  that a court could second-guess a medical  determination when a significant conflict of  interest exists, this case does not rise to that  level. A mere ongoing relationship between a  company and a health organization does not  demonstrate a conflict of interest, nor is there  any evidence in the record that Dr. Patterson's  evaluation was biased. Medical judgments are  subjective and may vary from doctor to doctor,  and a company is "entitled to rely on the  determinations made by its medical  professionals," Campbell, 918 F. Supp. at 918, as  long as that reliance is reasonable and in good  faith.


5
 Although we do not decide the applicability of  administrative exhaustion to ADA cases like the  instant one, we recognize that such a requirement  might be appropriate. The DOT has set up a  procedure for the resolution of disputes over  medical determinations under 49 C.F.R. sec.  391.47, and that procedure provides a means by  which employees may challenge a certification  decision without resort to the courts. Where  these kinds of administrative procedures are  available, a plaintiff is generally required to  exhaust these avenues for relief. See Reiter v.  Cooper, 507 U.S. 258, 269 (1993).